Title: From John Adams to Samuel Miller, 13 April 1811
From: Adams, John
To: Miller, Samuel



Sir
Quincy April 13. 1811

I Sent yesterday to the Post Office one of Mr Hancocks Century Sermons under cover to you and I thought the foregoing Letter written for the Purpos was wrapped in it. By Some inadvertence, of myself or another, it was omitted: and I am not Sorry for it as it now gives me an opportunity to add Somewhat relative to your Ancestor. John Alden, a Magistrate of Plymouth Colony, was one of the first Company which Settled New England. He arrived in 1620 and his Life was prolonged till September 12 1687 when he died aged about Eighty Nine Years. He was an Assistant in the Administration of every Governor for Sixty Seven Years. He was therefore a young Man, not more than twenty one or twenty too when he arrived in America. He Settled in Duxbury a Town near Plymouth, on a Farm which is at this day the best in that Town, and has been always in Possession of one of his Descendents. All who bear the Name are his Descendents. Two of his Grand Children were alive in 1774. Col. Alden who was killed at Cherry Valley was his great Grandson. Samuel Alden the Father of this Col Alden lived till the Revolution. In Neals History of New England, Primo Annals and our modern Massachusetts Biographical Dictionaries you will find these Particulars and more.
A Daughter of this John Alden was married to Samuel Bass of Braintree, now Quincy and you I presume are among the most prescious Fruits of that Marriage. That you may live as long and be as useful in Proportion as either of your Ancestors Alden or Bass is the Wish of your humble / Servant

John Adams